Citation Nr: 0702582	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  96-32 883	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) from February 4, 
2004.


REPRESENTATION

Veteran represented by:	Theodore C. Jarvi, Esq.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION


The veteran had active service from April 1966 to April 1968.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In July 2000, July 2003 and May 2004, the Board remanded the 
veteran's claim to the RO for additional action.  In May 
2005, the Board affirmed the RO's July 1995 decision.  The 
veteran then appealed the Board's May 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In September 2006, based on a Joint Motion for Partial Remand 
(joint motion), the Court issued an Order remanding that 
portion of the Board's decision denying an initial evaluation 
in excess of 50 percent for PTSD from February 4, 2004 for 
compliance with the instructions in the joint motion.

The Board now REMANDS this claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.


REMAND

The veteran claims entitlement to an initial evaluation in 
excess of 50 percent for PTSD from February 4, 2004.  
Additional action is necessary before the Board decides this 
claim.

In a decision issued in May 2005, the Board increased the 
initial evaluation assigned the veteran's PTSD to 70 percent 
from February 7, 1995 to February 4, 2004.  The RO 
effectuated the Board's decision in a rating decision dated 
September 2005.  

According to the evidence of record dated since February 4, 
2004, the veteran's PTSD appears to have improved, thereby 
warranting no more than a 50 percent evaluation from February 
4, 2004.  However, as the parties to this appeal agreed in 
their joint motion, the Board may not issue a decision 
denying an initial evaluation in excess of 50 percent for 
PTSD from February 4, 2004 without first satisfying certain 
procedural safeguards.  Such safeguards include informing the 
veteran of any proposal to reduce the evaluation assigned his 
PTSD and providing the veteran the law and regulations 
pertinent to rating reductions.  

In addition, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's appeal.  The VCAA provides that 
VA must notify a claimant of the information needed to 
substantiate his claim and assist him in obtaining and fully 
developing all of the evidence relevant to that claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with these 
provisions.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, require the Secretary to 
notify a claimant which evidence, if any, the claimant is to 
provide and which evidence, if any, VA will retrieve on the 
veteran's behalf).  

In this case, VA has not yet satisfied its duties to notify 
and assist.  For instance, during the course of this appeal, 
VA provided the veteran VCAA notice pertaining to his claim 
for a higher initial evaluation.  VA did not provide the 
veteran VCAA notice on a claim for restoration of a 
disability evaluation when such evaluation is reduced.  

Moreover, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to 
assist includes providing the claimant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, an examination is necessary to determine whether, under 
38 C.F.R. § 3.344(a) (2006), it is reasonably certain that 
the veteran has experienced sustained material improvement in 
his PTSD.  
Accordingly, this case is REMANDED for the following action:


1.  Afford the veteran a VA psychiatric 
examination for the purpose of evaluating 
the severity of his PTSD since February 4, 
2004.  Forward the claims file to the 
examiner for review of pertinent documents 
therein and ask the examiner to confirm in 
his written report that he conducted such 
a review. Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) offer an opinion as to 
whether, since February 4, 
2004, the veteran's PTSD has 
materially improved and, if so, 
whether it is reasonably 
certain that such improvement 
will be maintained under the 
ordinary conditions of life; 
and

b) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.

2.  Following such examination, the RO 
should review the claims folder and 
determine whether the evidence supports 
reduction of the 70 percent rating 
assigned.  If so, the RO should notify 
the veteran in writing of the 
contemplated reduction in his 70 percent 
evaluation for PTSD, furnish him detailed 
reasons therefor, and provide him 60 days 
to present additional evidence showing 
that the 70 percent evaluation should be 
continued.

3.  Pursuant to the VCAA, provide the 
veteran adequate notice and assistance 
with regard to his claim, to include the 
question of whether a reduction in the 70 
percent evaluation assigned his PTSD.  
The VCAA notice should include, in part, 
an explanation of the evidence needed to 
support his claim and citations to 38 
C.F.R. §§ 3.105(c), 3.344(a) (2006), the 
regulations governing revisions of 
decisions and the propriety of rating 
reductions.  

4.  Readjudicate the veteran's claim based 
on all of the evidence of record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of this 
claim.  The veteran need take no action unless he receives 
further notice.  He does, however, have the right to submit 
additional evidence and argument on the remanded claim.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 


(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



